FILE COPY




        BRIAN QUINN                                                            BOBBY RAMIREZ
         Chief Justice              Court of Appeals                               Clerk

      PATRICK A. PIRTLE
            Justice                Seventh District of Texas
       JUDY C. PARKER            Potter County Courts Building                MAILING ADDRESS:
                                                                                P. O. Box 9540
           Justice                501 S. Fillmore, Suite 2-A                      79105-9540

      LAWRENCE M. DOSS            Amarillo, Texas 79101-2449
           Justice                                                              (806) 342-2650
                                 www.txcourts.gov/7thcoa.aspx

                                      January 12, 2021

Marcus Reed                                     Emily Edwards
317 La Grotta Lane                              Assistant District Attorney
Georgetown, TX 78628                            P.O. Box 1748
* DELIVERED VIA E-MAIL & POSTAL *               Austin, TX 78767
                                                * DELIVERED VIA E-MAIL *

RE:         Case Number: 07-19-00372-CR, 07-19-00373-CR
            Trial Court Case Number: D-1-DC-19-904028, D-1-DC-19-904029

Style:      Marcus Reed v. The State of Texas

Dear Mr. Reed and Counsel:

      The Court this day issued an opinion and judgment in the captioned cause. TEX.
R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                          Very truly yours,
                                                          Bobby Ramirez
                                                          Bobby Ramirez, Clerk

cc:        Honorable P. David Wahlberg (DELIVERED VIA E-MAIL)
           Velva L. Price (DELIVERED VIA E-MAIL)